DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21, 24, 28-30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1). 
With respect to claims 19, 21, Merten discloses a substrate holder arranged to support a substrate (W) and comprising: a body (WT) having a first major side and a second major side opposing the first major side (see figure 4); a first set of one or more protrusions (2, 3) on the first major side, the first set of one or more protrusions configured to support the substrate; 

    PNG
    media_image1.png
    252
    576
    media_image1.png
    Greyscale








and a second set of one or more protrusions (12, 13) on the second major side, the second set of one or more protrusions configured to support the body on the surface and wherein the substrate holder further has a heater device/ a heat exchange fluid (see paragraph [0102).  

As to claim 24, Merten further discloses a lithographic apparatus (see figure 1) having a projection system (PL) configured to project a beam of radiation onto a radiation sensitive target portion of the substrate (W) and a liquid supply system (see paragraph [0048]) configured to supply the liquid via an inlet with a liquid opening to a space between the table and the projection system (inherent elements of the immersion lithographic apparatus).	
Thus, Merten discloses substantially all of the limitations of the instant claims.  Although Merten does not specifically disclose the heater being attached to an external surface of the holder as recited in the claim, for the purpose of improving the accurate positioning of the substrate due to the thermal conditioning of the substrate, as intended (see paragraph [0082]), it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to attach the heater as suggested, to the external surface of substrate holder since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
 
Claim 20 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Van Empel (US 2005/0024620).
	With respect to claim 20,  Merten discloses substantially all of the limitations of the instant claims, as demonstrated above, except for the body (WT) being made of SiSiC, as recited.  This feature is well known per se.  For example, Van Empel discloses a body for support the substrate wherein the body is made of SiSiC (see paragraph [0030]).  In view of such In re Leshin, 125 USPQ 416. 
Claims 40, 42-43 and 45-48 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Hara et al (U.S.Pat. 5,413,167).  
With respect to claims 40, 43, 45-46, Merten discloses a substrate holder arranged to support a substrate (W) and comprising: a body (WT) having a first major side and a second major side opposing the first major side (see figure 4); a first set of one or more protrusions (2, 3) on the first major side, the first set of one or more protrusions configured to support the substrate; and a second set of one or more protrusions (12, 13) on the second major side, the second set of one or more protrusions configured to support the body on the surface and wherein the substrate holder further has a heater device/ a heat exchange fluid (see paragraph [0102]).  
	As to claim 42, Merten discloses a part of a linear encoder system (IF) configured to measure at least translation of the substrate holder, the part of the linear encoder system located horizontally outward of the first set of one or more protrusions.
As to claim 48, Merten further discloses a lithographic apparatus (see figure 1) having a projection system (PL) configured to project a beam of radiation onto a radiation sensitive target portion of the substrate (W) and a liquid supply system (see paragraph [0048]) configured to supply the liquid via an inlet with a liquid opening to a space between the table and the projection system (inherent elements of the immersion lithographic apparatus).
	


    PNG
    media_image2.png
    375
    294
    media_image2.png
    Greyscale

In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to incorporate the teachings of Merten and Hara to obtain the claimed invention.  It would have been obvious to employ one or channels within the body (WT) and to arrange the heater at the side of the body of Merten as taught by Hara for the purpose of controlling the temperature of the substrate and thereby preventing the deformation of the substrate and improving the quality of the printed images onto the substrate, as intended. 
As to claim 47, Merten as modified by Hara does not expressly disclose the heater being an electrical heater but Merten suggests that “one or more heaters, fluid cooling circuits and or the like. 
Claim 41 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Hara (U.S.Pat. 5,413,167) and further in view of Van Empel (US 2005/0024620).
	With respect to claim 20,  Merten as modified by Hara, discloses substantially all of the limitations of the instant claims, as demonstrated above,  except for the body (WT) being made of SiSiC, as recited.  This feature is well known per se.  For example, Van Empel discloses a body for support the substrate wherein the body is made of SiSiC (see paragraph [0030]).  In view of such teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use SiSiC to make the body of Merten for the purpose improving the quality of the substrate holder.  Also it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Hara et al (U.S.Pat. 5,413,167) and further in view of  Cader et al (US 2006/0033892 A1).
With respect to claim 44, Merten as modified by Hara discloses a substrate holder comprising substantially all of the limitations of the instant claim except for a temperature sensor for measuring a temperature of at least part of the substrate holder, as recited.  Cadee et al discloses a temperature sensor for measuring at least a portion of the substrate holder (see paragraph [0014]).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the temperature sensor as taught by Cadee into the substrate holder of Merten for the purpose of measuring the temperature of the substrate holder thereby the thermal expansion of the substrate holder can be accurately controlled.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19-30, and 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,761,433. 
            With respect to claim 19 and 40, U.S. Pat’433 disclose a substrate holder comprising: 

    PNG
    media_image3.png
    188
    290
    media_image3.png
    Greyscale

       With respect to claim 25, U.S.Pat’ 433 discloses 

    PNG
    media_image4.png
    68
    306
    media_image4.png
    Greyscale

            As to claims 20-24, 26-30, and 47-48, the limitations of these claims are clearly disclosed in claims 1-24 of the U.S Pat’ 433.  Although  U.S. Pat’ 433 does not specifically disclose the heater/the thermally conducting coupling medium, being attached to an external surface of the holder/ or placed between the substrate and the substrate holder, as recited in the claim, for the purpose of improving the accurate positioning of the substrate due to the thermal conditioning of the substrate, as intended (see paragraph [0082]), it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to attach the heater as suggested, to the external surface of substrate holder or to provide the thermally conducting coupling medium between the substrate and the substrate holder since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Response to Amendment
Applicant’s amendment filed April 30, 2021 has been entered.  Claims 22, 25 and 29 have been amended.  Claims 31-39 have been cancelled and new claims 40-48 have been added.
Applicant’s arguments in conjunction with the amendment have been carefully reviewed.  The 103 rejection of claims 25-30 based on the reference of Mertens is withdrawn.  
	Turning to the 103 rejection of claims 19, 21 and 24 based on the reference of Mertens, Applicant’s arguments are not found persuasive.  Applicant argues that Mertens does not disclose or teach the particular claimed placement of a heater on an external surface of the substrate holder and Mertens merely describes that a heater may be used with a substrate table or chuck.  The Examiner respectfully disagrees with the Applicant since there are several problems table and/or the substrate chuck may be provided with a temperature controller, for example with one or more heaters, fluid cooling circuits and or the like, for controlling the temperature of the substrate table and/or chuck” (see paragraph [0102]).  Based on this teaching, it would have been obvious to one of ordinary skill in the art to attach the heater to an external surface of the substrate holder/table for at least the purpose of gaining the advantage of easy accessibility and space efficiency.   The Examiner fails to find applicant’s arguments convincing that the claimed invention, as broadly recited in claims 19, 21 and 24 would have been unobvious to a skilled artisan.  
	For the above reasons, the rejections of claims 19-24 under 35 U.S.C. 103 are maintained.   The 103 rejection of claims 25-30 is withdrawn. 
	Turning to newly added claims 40-48, Applicant’s arguments have been carefully reviewed but have been traversed in view of the rejection as set forth above.  
	Also, the Obvious-Type-Double Patenting Rejection of claims 1-40 based on U.S.Patent No. 10,761,433 is maintained.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/17/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882